Exhibit 10.1 WAIVER OF SPECIFIC COVENANT DEFAULTS October 23 2007 Cavalier Homes, Inc. Cavalier Properties, Inc. Cavalier Home Builders, LLC Cavalier Real Estate Co., Inc. Quality Housing Supply, LLC CIS Financial Services, Inc. BRC Components, Inc. The Home Place, LLC Ridge Point Manufacturing, LLC 32 Wilson Blvd., Suite 100 Addison, Alabama 35540 Re: Loan and Security Agreement dated as of March 31, 2000, as amended, between First Commercial Bank, as Lender, and Cavalier Homes, Inc., Cavalier Properties, Inc., Cavalier Home Builders, LLC, Cavalier Real Estate Co., Inc., Quality Housing Supply, LLC, CIS Financial Services, Inc., BRC Components, Inc., The Home Place, LLC, and Ridge Point Manufacturing, LLC, as Borrowers (the “Loan Agreement”) Ladies and Gentlemen: Please be informed that First Commercial Bank (“Lender”) agrees to waive noncompliance by the above-referenced Borrower of the Event of Default caused or to be caused by noncompliance by Borrower with the covenant contained in Section 7.3(A)(4) of the Loan Agreement, which requires Borrower to maintain a minimum ratio of Consolidated Cash Flow to Debt Service.This waiver is effective for the fiscal period ending December 31, 2007. Our waiver applies only to the specific section set forth above for the point in time specified and shall be strictly construed.No waiver of any future or additional noncompliance should be implied by this action, nor shall this action waive any other financial or other covenant contained in the Loan Agreement.This waiver shall not act to alter or amend the current Loan Termination Date, which is set for April 15, 2008. If you have questions regarding these matters, please do not hesitate to contact the undersigned.Please execute below to confirm your acceptance of the terms on which this waiver is made. Yours very truly, FIRST COMMERCIAL BANK By: /s/ JAMES W. BRUNSTAD Title: Senior Vice President ACKNOWLEDGED AND AGREED TO: CAVALIER HOMES, INC., a Delaware corporation By: /s/ MICHAEL R. MURPHY Print Name: Michael R. Murphy Title: Vice President CAVALIER PROPERTIES, INC., a Delaware corporation By: /s/ MICHAEL R. MURPHY Print Name: Michael R. Murphy Title: President CAVALIER HOME BUILDERS, LLC, a Delaware limited liability company By: /s/ MICHAEL R. MURPHY Print Name: Michael R. Murphy Title: President CAVALIER REAL ESTATE CO., INC., a Delaware corporation By: /s/ MICHAEL R. MURPHY Print Name: Michael R. Murphy Title: President QUALITY HOUSING SUPPLY, LLC, a Delaware limited liability company By: /s/ MICHAEL R. MURPHY Print Name: Michael R. Murphy Title: Vice President CIS FINANCIAL SERVICES, INC., an Alabama corporation By: /s/ HEATHER L. YORK Print Name: Heather L. York Title: Secretary BRC COMPONENTS, INC., an Alabama corporation By: /s/ MICHAEL R. MURPHY Print Name: Michael R. Murphy Title: Secretary THE HOME PLACE, LLC, an Alabama limited liability company By: /s/ MICHAEL R. MURPHY Print Name: Michael R. Murphy Title: Vice President RIDGE POINTE MANUFACTURING, LLC, an Alabama limited liability company By: /s/ MICHAEL R. MURPHY Print Name: Michael R. Murphy Title: Managing Member
